Citation Nr: 1135334	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-23 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 18, 2005 for the grant of service connection for PTSD.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1966 to December 1968; and from May 1971 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, in pertinent part, granted service connection for PTSD, assigning a 30 percent disability rating effective March 2005.  This appeal arises from the Veteran's disagreement with the initial rating assigned for PTSD and the effective date of the grant of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In July 2009, the Veteran submitted a timely VA Form 9 (substantive appeal to the Board).  On VA Form-9, the Veteran indicated that he wished to appear at a hearing before the Board at local VA office (Travel Board hearing).  In September 2009, the RO issued a letter to the Veteran, providing information about Travel Board hearings.  The letter also stated that, if the Veteran did not wish to attend a Travel Board hearing or would prefer to testify in another manner, such as a videoconference hearing, he should contact the RO and let VA know of his decision.  

The record contains no indication that the Veteran ever contacted the RO to inform VA that he did not wish to attend a Travel Board hearing.  Thus, a remand is necessary to schedule a Travel Board hearing, allowing the Veteran to appear at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran to attend at the RO before a member of the Board.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010), and give the Veteran opportunity to prepare for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


